 

 

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 |Fage 1 of 16

 

 

 

 

. . FlLED LODGED
AO 106 (Rev. 04/10) Apphcation for a Search Warrant RECE n !E D
UNITED STATES DISTRICT COURT FEB 20 2019
cmr u.s. oisiRictcoi)R
for the WESTERN District or ivAsHmci'oii At TAcoMA
Western District of Washington BY DEPUTYv

 

In the Matter of the Search of

(Briefly describe the properly to be searched
or identi]j) the person by name and address)

The two SUBJECT DEV|CES more particularly
described in Attachment A

caseNo. M:j 101 ‘ 509/7

\/\/\/\/\/\/

APPLICATION FOR A SEARCH WARRANT

 

. I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi]j/ the person or describe the
properly to be searched and give its location).'

See Attachment A.

located in the WeSfern District of Washington , there is now concealed (idemijj) the
person or describe the property to be seized)!

 

See Attachment B.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
devidence of a crime;
El contraband, fruits of crime, or other items illegally possessed;
li{property designed for use, intended for use, or used in committing a crime;
ij a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Ojj‘ense Descriptl`on
21 USC §§ 841 (a)(1 ), 846, and Distribution and Possession with intent to distribute controlled substances and

18 USC §§ 1956 and 1957 money laundering offenses

The application is based on these facts:

See Attached Af'fidavit of FB| TFO Tyson Sagiao.

M/ Continued on the attached sheet. .
E{ Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested

 

 

V \prlicant’s signature
Tyson Sagio, FB| TaskForce Officer

Printed name and title

Sworn to before me and signed in my presence M
Date: 2(20[/[ 5%,;»,1 mib
Judge ’s signature

City and state; Tacoma, Washington David W. Christe|, U.S. N|agistrate Judge

Printed name and title

 

2018R01401

\DOC\]O'\U!-l>-UJ[\))-¢

[\.) I\) [\) [\) [\.) [\) l\) [\) [\) i-\ i-» )-\ )--* >-‘ i--‘ i--l )-1 r-¢ i-‘
00 \l O'\ Ul h b~) l\) *-‘ C \D 00 § O\ U`I -l> L)J l\) l_‘ C

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 2 of 16

AFFIDAVIT

STATE OF WASHINGTON )
) ss
)

COUNTY OF PIERCE
I, Tyson Sagiao, Task Force Off`icer, Federal Bureau of Investigation (FBI),
United States Department of Justice, being first duly sworn on oath, depose and state:
MY BACKGROUND AND QUALIFICATIONS

l. I am a commissioned law enforcement officer with the Kent Police
Department (KPD), currently assigned to the Special Investigations Unit. I arn a
successful graduate from both the Washington State Criminal Justice Training
Cornmission (police academy) in Burien, Washington, and the Federal Law Enforcement
Training Center in Glynco, Georgia. In 2015, l was sworn in as a task force officer with
the FBI Safe Streets Task Force (Seattle), and was granted authority to enforce violations
of Title 18 and Title 21 of the United States Code. In total, I have been a commissioned
law enforcement officer since October 1999. I have training and experience in
investigating numerous types of criminal offenses, including those relating to the
distribution of narcotics and possession of firearms

PURPOSE OF AFFIDAVIT

2. This Affidavit is submitted in support of an application for a warrant
authorizing the search of the following cellular telephones (“SUBJECT DEVICE 1” and
“SUBJECT DEVICE 2”): '

a. “SUBJECT DEVICE l” is an LG smartphone, with SIM card, Model
LGMP260, Serial Number 805CYBD833325, IMEI: 354446-09-833325-2,
believed to belong to Michael McPHERSON, currently stored in Kent
Police Department evidence as Tag Number 180003889, Item Number 21,

 

under case number 18-13573, in the City of Kent, County of King, State of

Washington.
AFFIDAVIT OF TYSON SAGIAO - l UNI”IED STATES ATTORNEY
USA02018R014()1 7 1201 PAci:FIC AvENUE, SUITE 700

TAcoMA, WASHINGTON 98402
(253) 428-3800

\OO°\]O\Lh-I>WI\))-A

NNNNNNNNN}-»»-i»_i»-.»-i_l»_.~._.,_.
oo\ic\ui.i>c)i\)»-‘o\ooo\io\m.i>cai\.)»-c>

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 3 of 16

b. “SUBJECT DEVICE 2” is an LG smartphone, without SIM card, Model
LG-K330, Serial Number 605CYNL691919, IMEI: 354890-07-691919-6,
believed to belong to l\/lichael McPHERSON, currently stored in Kent
Police Department evidence as Tag Number 180003889, Item Number 21, `
under case number 18-13573, in the City of Kent, County of King,v State of
Washington.

3. The information set forth in this Affidavit consists of information l have
gathered and observed firsthand through the course of this investigation to date, as well `
as information relayed to me by other law enforcement personnel, my review of law
enforcement reports, interviews of witnesses, review and analysis of toll records, and
other information Since I am submitting this Aftidavit for the limited purpose of
obtaining authorization for a search warrant, I have not included every fact I know
concerning this investigation I have set forth only the facts that I believe are essential to
establish the necessary foundation for the issue of such warrant

4. l know through my own training and experience, as well as the training and
experience of other law enforcement officers familiar with this investigation, that
individuals involved in the distribution of controlled substances and other criminal
activity often employ cell phones in their illicit business. lndeed, drug dealers often keep
several such phones, with different numbers, for communicating with both customers and
their own suppliers to arrange sales or purchases of illegal drugs. Some dealers will
periodically switch out their phones (i.e., change their phone number), hoping that doing
so will thwart detection and possible monitoring by law enforcement In utilizing those
phones, they sometimes use vague references and/orcoded words and phrases when
discussing illegal activity. If such words and phrases are referred to in the instant
application, I have used my training and experience, as well as the training and
experience of other law enforcement officers familiar with this investigation, to also

include what I believe to be an accurate translation of these coded Words and phrases

AFFIDAVIT OF TYSON SAGIAO - 2 UNITED STATES ATTORNEY
USAOZO]8R014()1 1201 PACiFIC AvENUE, SUm=. 700

TAcoMA, WAsl-riNGToN 98402
(253) 428-3800

 

 

\ooo\io\`ui.i>.c)l`\)»_.

[\)[\)[\)[\)!\)[\.)[\)[\)[\)i-ii-li-»>-‘)--‘i-¢>-‘i-¢i-¢>-‘
OO\IC'\U`i-BL)JNl-‘C\OOO\IO\U!-DUJN*-‘O

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 4 of 16

SUMMARY OF PROBABLE CAUSE

5. The Kent Police Department and Federal Bureau of Investigation initiated a
narcotics investigation in 2018 into an individual identified as Michael Gordon
McPHERSON. During the investigation, law enforcement also identified Mikayla Ann
CHERNEKOFF as McPI-[ERSON’s girlfriend 1 have since learned that they were
married in Clark County, Nevada on November 16, 2017. This investigation ultimately
led law enforcement to obtaining a narcotics search warrant for MCPHERSON’s Bonney
Lake (unincorporated Pierce County) residence The affidavit in support of that warrant _
included information regarding two controlled buys of methamphetamine by a
confidential informant (CI) from MCPHERSON occurring at the same Pierce County
house. g

6. The aforementioned search warrant was authorized on September 7, 2018
by the Honorable Judge Karla Buttorff, Pierce County District Court (Warrant No. 18-1+
51845-0). The aforementioned warrant was for the crime of Violation of the Uniform
Controlled Substance Act (RCW 69.50.401), and allowed investigators seven days to
execute the search.

7. During execution of the above-listed narcotics warrant on September 12,
2018, a search of the residence and other related areas authorized by the Court resulted in
investigators discovering numerous items that were not Specifically listed on the initial
warrant. Based on the discovery of those items, a second warrant was obtained to seize
evidence of the crimes of Financial Fraud (RCW 9A.56.320), Possession of Stolen
Property in the Second Degree (RCW 9A.56.160), Forgery (RCW 9A.60.020), and
Possession of Stolen Vehicle (RCW 9A.56.068). This second warrant was authorized via
electronic means on September 12, 2018 by the Honorable Judge Grant Blinn, Pierce
County Superior Court (Warrant No. 18-1-51873-5).

8. Among the items seized during the execution of the listed warrant(s) were
numerous W-2G tax forms in both CHERNEKOFF’s and McPHERSON’s names. The
forms, which are entitled “Certain Gambling Winnings,” document the date, time,

AFFIDAVIT OF TYSON SAGIAO - 3 » ' IISI(\)I:TI")ED ST‘;TES AT§ORNE(;)
ACIFIC vENUE, Urri~:
USAOZOl 8R01401 TAcoMA, WAsHiNGToN 98402
(253) 428-3 800

\DOO\]O'\Ul-|>L)Jl\.)i-i

l\)[\)[\.)[\.)[\.)[\)[\)l\)[\)i-\i-ii-\i-i)-li-ii-ii-ii-\i-\
OO\]C\M-LWNHC\DQQ\]O\U'I-BL)JNl-‘O

 

 

Case 3:19-mj-05027-DWC Document 1 ~ Filed 02/20/19 _Page 5 of 16

amount and winner’s name of gambling winnings The forms also denote which casino
paid out the winnings Although the overwhelming majority of the W-2G forms with
McPHERSON and CHERNEKOFF listed as the winners were issued by the Emerald
Queen Casino, a few from the Muckleshoot Casino listing McPHERSON as the winner
were also discovered

9. Seized from inside a rolling suitcase, which was located in a basement
bedroom shared by McPI-IERSON and CHERNEKOFF, were two (2) stolen firearms
suspected drug scale(s) and drug packaging, approximately 185 gross grams of suspected
methamphetamine, approximately 108 gross grams of suspected heroin, over $16,000 in
cash, an Emerald Queen Casino W-2G slip, a Muckleshoot Jackpot Check and a
Muckleshoot Bingo W-2G slip, with all three of the latter having l\/lcPHERSON’s name
on them. Also seized from inside the same rolling suitcase Were SUBJECT DEVICE l
and SUBJECT DEVICE 2.l Additional cash in the approximate amount of $1,323 was
also seized from McPHERSON’s person

10. Seized from CHERNEKOFF’s purse was approximately $6,876 in cash.
Also found with the money was a gambling winnings statement (Form W-2G) from the
Emerald Queen Casino, in Fife. The receipt displayed McPHERSON’s name and listed
his winnings as $1,960 on September 7, 2018.

11. The phone numbers for both SUBJECT DEVICES are currently unknown
to investigators However, the presence of the SUBJECT DEVICES in the
aforementioned roller bag containing numerous items of evidence of illegal narcotics

sales lends weight to the relevance of the SUBIECT DEVICES being utilized to facilitate

 

l While the original Superior Court search warrant specifically authorized the collection of any cell
phones found during the search of the residence, the affidavit in support of the warrant had noted the
affiant’s understanding “that any future forensic examination of any cell phone(s) seized pursuant to the
issuance of this warrant would require additional Court approval” beyond that sought as part of that
warrant’s application.

AFFiDAviT oF TYSON sAGiAo~- 4 E§P§D ST!:\TES AT§ORN§(§
Acii=ic vENUE, UrrE
USAOZO l 3R0 1 40 1 TAcoMA, WAsHiNGroN 98402
(253) 428-3800

\OOO\]C'\UI-I>L)J[\))-i

l\.)[\.)[\)[\)[\)[\)l\)[\.)[\.)i-¢i-¢i-li-\i-li-\)-li-li-\i-l
QO\]G'\U`i-PUJI\)l-‘O\OOO\]O\U`I-I>Wl\)'-\O

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 6 of 16

such mentioned activity.2 Additionally, the presence in the same roller bag (found in
McPHERSON’s bedroom) of documents bearing McPHERSON’s name along with the
SUBJECT DEVICES, further demonstrate probable control and/or ownership of the
listed SUBJECT DEVICES.

12. In addition to evidence of illegal narcotics distribution being located,
investigators also located numerous items of evidence throughout the house related to
financial fraud, forgery and other crime(s) of deception For example, such items found
inside the residence included: numerous financial accounts and personal information
belonging to numerous different persons; identifications belonging to numerous different
persons; numerous laptops and tablets, which are commonly utilized to generate
fraudulent templates for identifications and access devices; checks belonging to several
different persons; fraudulent identifications; two embossing machines; and a significant
amount of blank credit cards

13. In response to a previous request that l had made after execution of the
search warrant, l received from the Washington State Department of Employment
Security, documents dated September 21, 2018 concerning reported wages for

McPHERSON and CHERNEKOFF. The time periods covered in the reports was the 3rd

quarter of 2015 until the 2nd quarter of 2018, Both reports showed no reported wages for

either McPHERSON or CHERNEKOFF.

14. On September 25, 2018, I sent an email to Martin Hughes, the Surveillance
Assistant Director for the Emerald Queen Casino. The purpose of the email was to
inquire about the existence of"~y any corresponding video surveillance to the dates and times
stamped on the numerous gambling receipts that were recovered in McPHERSON’s and
CHERNEKOFF’s names Hughes responded to me later that same day informing me that
although the Emerald Queen Casino had McPHERSON’s and CHERNEKOFF’s names

 

2 For instance, the CI who conducted the two earlier controlled buys leading up to the Superior Court
search warrant for the house, had contacted McPHERSON by phone (at 206-343-7804), however,
investigators did not utilize phone contact with McPHERSON to facilitate those buys

AFFIDAVIT oF TYsoN sAGiAo - 5 H§H,ED ST*;TES AT§ORN§§,
ACIFIC VENUE, UITE
USAOZO l 3R0 140 1 TAcoMA, WAsHiNGToN 98402

(253) 428-3800

©OO\IO\Ut-BL)JN)-‘

OQ\]O'\U`I-DL)JN>-‘O\OOC\]O\UILL)JN’_‘C

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 7 of 16

in their system, they did not possess any video surveillance for the dates l requested due
to the video retention time.

15. ln a follow-up email response to him that same day, I inquired about the
date and timestamps on the gambling winnings receipts For instance, I asked what a
possible reason Would be for multiple winnings being paid to the same person, on the
same date with different times in close proximity to each other, and whether or not the
date/time stamped at the top of the forms denote when the claim for winnings was
processed. Hughes referred me to Grace Keyes, Title 31 Compliance Officer for the
Emerald Queen Casino.

16. On September 28, 2018, Keyes responded to my email informing me that
the date and time stamp at the top of the tax form indicates the time the cashier prepared
the tax form after the jackpot was won Keyes added in her response, “These particular
guest [sic] play in our high limit area and typically play multiple slot machines at the
same time which resulted in these jackpots being won minutes apart.” Keyes later
clarified for me that the word “guest” that appears in the above listed email quote I
received from her was meant to reference both McPHERSON and CHERNEKOFF.

17. I inquired that same date as to what was considered “high limit.” 'On
October 1, 2018, Keyes responded to my email, “Our high limit slot machines go as high
as $20 per spin.” '

18. On October 9, 2018, I sent Keyes another email inquiring as to whether or
not there was a way to identify how much money the suspects have spent at the Emerald
Queen Casino. Keyes responded to my email that same day, stating, “What l can tell you
is from 2017 to 2018 they have won over $800k in high limit jackpots.”

19. Keyes advised me that a court order would be required for the Emerald
Queen Casino to release gambling winnings records and other related information
retained by the casino for McPHERSON and CHERNEKOFF. During a follow up
telephone call with Keyes on October 30, 2018, she informed me that the casino would
need a specific timeframe in order to process the request for records She stated that the

AFFIDAVIT OF TYSON SAGIAO - 6 1l;I(;I:TPED ST/:TES AT§ORN§(§)
l Acii=ic vENUE, UiTE
USAOZO l 8R01401 TACOMA, WAsHiNGToN 98402
(253) 428-3 800

 

\OOC\]O\Lh-l>b~>l\.))-»

l\)l\.)[\.)[\)[\)[\)[\)[\.)[\)i-li-li-li-\>-l)-l>-li-d»-‘i-‘
OO\]O\U\-l>b~)l\)r-‘O\OOO\]O'\U\-l>b)l\)*-‘O

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 8 of. 16

casino retains player records for five years She advised that McPHERSON’s casino
activity noticeably increased in 2017, and suggested that l thus request records dating
back to 2016.

20. On October 30, 2018, l obtained a signed search warrant (PierceCounty
Superior Court Search Warrant No. 18-1-52198-1) from the Honorable Judge G. Blinn
for records possessed by the Emerald Queen Casino. That same morning, l provided a
physical copy (in-person) of the search warrant to Grace Keyes at the Emerald Queen
Casino, located at 5700 Pacific Highway East, in Fife (same address listed in the
aforementioned search warrant).

21. On November 2, 2018, l met with Grace Keyes at the Emerald Queen
Casino in Fife to retrieve records previously requested via the above-referenced search
warrant. Keyes provided me With a large envelope that contained several documents
related to the gambling winnings of McPHERSON and CHERNEKOFF.

22. A review of those Emerald Queen records shows that from June 14, 2016 to
October 22, 2018, Emerald Queen Casino reported that McPHERSON was paid
approximately $781,175.55 in jackpot winnings from slot machines He was also paid an
additional $44,965.02 in ticket redemptions by a casino cashier. McPHERSON’s
approximate grand total winnings during the aforementioned timeframe is $826,140.57.

23. A review of those same Emerald Queen records shows that from September
30, 2017 to September-12, 2018, Emerald Queen Casino reported that CHERNEKOFF
was paid approximately 8103,677.30 in jackpot winnings from slot machines She was
also paid an additional $l 1,052.71 in ticket redemptions by a casino cashier.
CHERNEKOFF’s approximate grand total winnings during the aforementioned
timeframe is $114,729.47.

24. As laid out above, in addition to Emerald Queen Casino winnings receipts,
investigators executing the residential search Wairant on September 12, 2018 also
discovered 2018 W-2G gambling winnings receipts from the Muckleshoot Casino in

McPHERSON’s name.

AFFIDAVIT OF TYSON SAGIAO - 7 BISIITPED sti;TEs ATTSoRNi;(;)
Acu=ic vENUE, UrrE
USAOZO 1 8R0 1 40 l TAcoMA, WAsHiNGToN 98402
(25 3) 428-3 800

 

\OOO\]O\U`i-BUJN>-l

[\) [\)[\) [\)[\)[\) [\) [\)[\)<i-»i-l i-l)-li-\i-i-lr-l i-li---l
OO\]O`\U`i-BL)JI\J'-‘O\OOO\]O\U!-I>WI\)’_‘O

 

 

Case 3:19-mj-05027-DWC Documentl Filed 02/20/19 Page 9'of 16

25. On November 29, 2018, 1 received an email from David Gilmore, who
works for the Muckleshoot Ga;ming Commission. He informed me that both
McPHERSON and CHERNEKOFF possess Preferred Player Card (PPC) accounts at the
Muckleshoot Casino. He provided McPHERSON’s PPC account number as 543463 and

v CHERNEKOFF’s as 886060. He also added that McPHERSON was recently at the

Muckleshoot Casino, but did not specify the exact date. Gilmore added in his email that
in addition to finding out what their respective winnings Were at the Muckleshoot, the
casino should also be able to indicate how much money they spent in any given time,
assuming they used their respective player cards

26. Both of the listed SUBJECT DEVICES were entered into Kent Police
Department evidence as a single item, under case 18-13573 Tag Number 180003889,
Item Number 21. Besides removing the batteries to reveal the serial and ll\/[EI numbers `
neither SUBJECT DEVICE has been searched or forensically examined by law
enforcement in this matter prior to this application

27. i believe that the sUBJECT DEvicEs, believed te belong re
McPHERSON, contain additional evidence, in the form of text messages phone call logs
stored contacts and stored videos and photographs of his involvement in the distribution
of illicit narcotics and possibly fraud, and that a search of the SUBJECT DEVICES will
yield such evidence. l y

COMlVION CHARACTERISTICS OF DRUG TRAFFICKERS

28. Based on my training and experience, including experience obtained
through participation in this and other investigations involving the distribution of
controlled substances including those targeting long-term conspiracies responsible for
the distribution of controlled substances and based upon my consultation with other
experienced law enforcement agents and officers I know that:

a. Drug trafficking conspiracies especially those involving large amounts of

narcotics and interstate shipments usually take place over several months or years and

v AFFIDAVIT OF TYSON SAGIAO - 8 UNITED STATES ATTORNEY

1201 PAciFic AvENUE, SUiTE 700
USAOZOl 8R01401 TAcoMA, WAsHJNGToN 98402
' (253)428-3800

 

[\)[\)l\)[\.)l\)l\)l\)l\)[\)i-*i-*i-li-¢i-¢i-li-¢)-¢»-ii_i
OQ\IO\Lh-|>WN>-\O\OOO\]O\LAJ>UJN'-‘C>

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 10 of 16

continue to operate even when enforcement activity results in arrests and/or seizures of
drugs and/ or money. y

b. Those involved in the distribution of illicit drugs often communicate by
telephone in connection with their illegal activities in order to set up meetings with
coconspirators conduct drug transactions or to arrange for the transportation drugs or
drug proceeds

c. Drug traffickers routinely change telephone numbers in an attempt to
thwart law enforcement When certain members of a drug trafficking organization
change their telephone numbers they typically call other members to alert them of the
telephone number change y 8

d. Drug traffickers often document aspects of their criminal conduct through
photographs or Videos of themselves their associates their property, and their product.
Drug traffickers usually maintain these photographs or videos in their possession

e. Drug traffickers use mobile electronic devices including cellular telephones
and other wireless communication devices for the purpose of conducting their illegal
trafficking business As described below, such equipment often contains evidence of
these illegal activities

f. Drug traffickers commonly maintain information that reflects names
addresses vehicles and/or telephone numbers of their suppliers customers and
associates in the trafficking organization and it is common to find drug traffickers
keeping records of said associates in cellular telephones and other electronic devices
Traffickers often maintain cellular telephones for ready access to their clientele and to
maintain their ongoing narcotics business Traffickers frequently change their cellular
telephone numbers to avoid detection by law enforcement, and it is common for
traffickers to use more than one cellular telephone at any one time

g. g Drug traffickers use cellular telephones as a tool or instrumentality in
committing their criminal activity. They use them to maintain contact with their
suppliers distributors and customers They prefer cellular telephones because, first, they

AFFIDAVIT or TYSON SAGiAo - 9 gigpPEi) stages AT§QRN%
ACIFlC VENUE, UITE
USAOZO 1 8R0 1 401 TACoi\/iA, WAsniNGToN 98402
(253) 428-3800

 

\OOO\]O'\U!-l>-L)Jl\))-»

[\.)[\.)[\.)K\.)l\)[\‘)[\.)[\)[\)i-~i-\)-li-\i-\i-i)-li-li-ii---d
OO\]O\U`I~I>UJ[\)’_‘C\DO¢\]O\U`I-PL»J[\J'~‘O

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 11 of 16

can be purchased without the location and personal information that landlines require
Second, they can be easily carried to permit the user maximum flexibility in meeting
associates avoiding police surveillance, and traveling to obtain or distribute drugs
Third, they can be passed between members of a drug conspiracy to allow substitution
when one member leaves the area temporarily. Since cellular phone use became
widespread, every drug dealer I have interacted with has used one or more cellular
telephones for his or her drug business l also know that it is common for drug traffickers
to retain in their possession phones that they previously used, but have discontinued
actively using, for their drug trafficking business Based on my training and experience,
the data maintained in a cellular telephone used by a drug dealer often constitutes
evidence of a crime or crimes This includes the following:
0 The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number
(known as either the Electronic Serial Number (ESN), Mobile Identification
Number (MIN), International Mobile Subscriber ldentity (IMSI) number, or
the International Mobile Equipment Identity (IMEI) number) are important
evidence because they reveal the service provider, and allow us to obtain
subscriber information and uniquely identify the telephone This
information can be used to obtain toll records to identify contacts by this
telephone with other cellular telephones used by co-conspirators to identify
other telephones used by the same subscriber or purchased as part of a
package, and to confirm if the telephone was contacted by a cooperating
source
v The stored list of recent received calls and sent calls is important evidence
lt identifies telephones recently in contact with the telephone user. This is
valuable information in a drug investigation because it will identify
telephones used by other members of the organization, such as suppliers
distributors and customers and it confirms the date and time of contacts If

AFFIDAVIT oF TYSON sAGiAo - 10 luggle ST/:\TES AT§ORN§(§,
l PACWIC VE\IUE, UITE
USAOZO 1 SRO 140 1 TACoMA, WASH[NGTON 98402
(25 3) 428-3800

 

 

\DO¢\]O\U!-l>bJ!\)i-*

l\)l\)l\.)l\>l\)l\)l\)l\)[\))-\i-»-»)-l)-l»-»`>-»-li_\i_»

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 12 of 16

the user is under surveillance, it identifies what number he called during or
around the time of a drug transaction or surveilled meeting. Even if a
contact involves a telephone user not part of the,conspiracy, the information
is helpful (and thus is evidence) because it leads to friends and associates of
the user who can identify the user, help locate the user, and provide
information about the user. Identifying a defendant’s law-abiding friends is
often just as useful as identifying his drug-trafficking associates

Stored text messages are important evidence, similar to stored numbers
Dealers often discuss drug transactions and drug prices via text messaging.
Agents can identify both drug associates and friends of the user who likely
have helpful information about the user, his location, and his activities
Photographs on a cellular telephone are evidence because they help identify
the user, either through his or her picture, or through pictures of friends
family, and associates that can identify the user. Pictures also identify
associates likely to be members of the drug trafficking organization Some
drug traffickers photograph groups of associates sometimes posing with
weapons and showing identifiable gang signs Also, digital photos often
have embedded “geocode” information within them. Geocode information
is typically the longitude and latitude where the photo was taken Showing
where the photo was taken can have evidentiary value This location
information is helpful because, for example, it can show where
coconspirators meet, where they travel, and where drug stashes or assets
might be located.

Stored address records are important evidence because they show the user’s
close associates and family members and they contain names and

nicknames connected to phone numbers that can be used to identify

 

suspects
AFFIDAVIT OF TYSON SAGIAO - 11 UNITED STATES ATTORNEY
USA02018R01401 1201 PAciFic AvENUE, SUi'rE 700

TACOMA, WAsHiNGToN 98402
(253) 428-3800

\DOQ\]O\M-bw[\)i-‘

l\)[\)[\)[\)[\)[\)[\)[\)[\)i-‘i-¢i-¢)-¢i-l»-~»-¢i-¢)-l»-l
OO \] C`\ U`I -l>- 03 l\) t-* O \O O¢ \] O\ Ui -I>~ L)J'N >'-‘ O

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 13 of 16

r,/

h. Because drug traffickers in many instances will “front” (that is sell on
consignment) controlled substances to their clients or alternatively, will be “f`ronted”
these items from their suppliers record keeping is often necessary to keep track of
amounts paid and owed, and such records will also be maintained close at hand so as to
readily ascertain current balances These records include “pay and owe” records to show
balances due for drugs sold in the past (pay) and for payments expected (owe) as to the
trafficker’s suppliers and distributors telephone and address listings of clients and
suppliers and records of drug proceeds These records are commonly kept for extended
periods of time

RE§ !UEST FOR NON-DISCLOSURE AND SEALING

29. This is an ongoing investigation into drug trafficking by McPI-IERSGN. _
Based upon my knowledge, training, and experience, it is my belief that the information
contained in this Affidavit, if prematurely disclosed to the public, could result in as-of-yet
uncharged targets’ flight from prosecution destruction of or tampering with evidence,
intimidation of potential witnesses including the confidential source(s), or otherwise
seriously jeopardizing the ongoing investigation Therefore, I request this Affi’davit and
accompanying documents be sealed and notification to the public be delayed until
otherwise ordered by the Court.

30. In addition I request authorization to delay notice of the search warrant for
the listed phones for a period of at least 30 days past the normal deadline l believe that
the investigation may ultimately lead us to numerous other individuals involved in
narcotics trafficking. Notifying our targets of the existence of this investigation will
likely cause them to destroy evidence, flee the jurisdiction or alter their methods thus
making it more difficult to dismantle the organization effectively. Notice also could put
confidential sources and agents working with them in danger. l anticipate this

investigation will conclude within the next 60 to 90 days

AFFIDAVIT OF TYSON SAGIAO - 12 UNlTED STATES ATTORNEY

1201 PAcii=ic AvENUE, SUrri-; 700
USAOZO 1 SRO 1 401 TAcoMA, WAsHiNGToN 98402

(253) 428-3800

 

\OOO\]C'\U`i-PL.»J[\)»-a

NNI\)[\)[\)[\JN[\)[\)i-\)-‘i-li-a)-li-a)-\»->-ti_~
00 \] C'\ 'J`I -l> 93 [\) i-* O \Q 09 \] C’\‘L/`I -P L)~) [\.) >-‘ 0

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 14 of 16

CONCLUSION
31. Based upon the information which has been uncovered during the course of
this investigation and on the advice, experience, and knowledge of other agents and
officers involved in this investigation I believe these facts establish probable cause to
conclude that the SUBJECT DEVICES have likely been used to facilitate violations of
the Controlled Substances Act, specifically distribution of narcotics conspiracy, and
related offenses (e.g., money laundering) in the Western District of Washington, and

elsewhere, in violation of the Controlled Substances Act, 21 U.S.C. §§ 841 and 846.

CeQ/n,>

TYSONSM!A
Task Force Officer
F ederal Bureau of Investigation

. v Y"'
Subscribed and sworn to before me this 20 day of February, 2019.

 

 

DAVID W. CHRISTEL
United States Magistrate Judge

AFFIDAVIT OF TYSON SAGIAO - 13 UNITED STATES ATTORNEY

USA02018R014()1 1201 PAcIFic AVENUE, SUrrE 700
TACoMA, WAsHiNGroN 98402

(253) 428-3800

\OOC\]O\U!-I>L)Jl\)»-a

l\)l\)l\)[\)l\)l\)l\)[\.)l\.))-)-*)-*)-l)-\i-li-»i-ai_ii_i
OC\IO\UIJ>uJN>-‘O\OOQ'\IO\U\-l>wl\)v-*O

 

 

Case 3:19-mj-05027-DWC Document 1 F.i|ed 02/20/19 Page 15 of 16

ATTACHMENT A
Device to be Searched
Since its seizure on the date listed below, the following cellular telephone
(SUBJECT DEVICE 1) has been in the secure custody of law enforcement, and is
presently at the location listed below:
0 A LG smartphone, with SIM card, Model LGMP260 Serial Number

805CYBD833325 IMEI: 354446-09-833325-2 believed to belong to

Michael McPHERSON, currently stored in Kent Police Department

evidence as `Tag Number 180003889, Item Number 21, under case number

18-13573, in the City of Kent, County of King, State of Washington.

Since its seizure on the date listed below, the following cellular telephone

(SUBJECT DEVICE 2) has been in the secure custody of law enforcement, and is

- presently at the location listed below:

0 A LG smartphone, without SIM card, Model LG-K330. Serial Number
605CYNL691919 Il\/l]§l: 354890-07-691919-6 believed to belong to
Michael McPHERSON, currently stored in Kent Police Department
evidence as Tag Number 180003889, Item Number 21, under case number

18-13573, in the City of Kent, County of King, State of Washington.

AFFIDAVIT OF TYSON SAGIAO - 14 UNITED STATES ATTORNEY
USAOZO 1 gR() 1401 1201 PAciFic AvENUE, SUiTE 700
TAcoMA, WAsHiNGToN 98402

(253)428~3300

 

\OOO\]O\Ul-l>b~)[\))-a

[\)[\.)[\)[\)l\)[\.)[\.)[\)[\)1-1>---1)--*i-li-li-li-\i»---\)--l)-k
OO\lOLh-I>WNHO\OOC\]C\UI-l>b-)N>-‘O

 

 

Case 3:19-mj-05027-DWC Document 1 Filed 02/20/19 Page 16 of 16

ATTACHMENT B
Items to be seized

From the listed cellular telephone described in Attachment A of this warrant, the
government is authorized to search for and seize the following items which are evidence
and/or fruits of the commission of the following crimes: distribution and possession with
intent to distribute controlled substances in violation of Title 21, United States Code,
Section 841(a)(1), and conspiracy to commit these offenses in violation of Title 21,
United States Code, Section 846, and money laundering offenses in violation of Title 18,
United States Code, Sections 1956 and 1957, including the following:

' 8 Assigned telephone number and identifying serial number (e.g., ESN, MlN,
IMSI, IMEI); `

' Stored list of recent received, sent, or missed calls;
' Stored address records and stored contact information;
' Stored photographs of narcotics currency, guns or other weapons

suspected criminal activity, and/or the user of the phone or co-conspirators; 8

' Stored text messages that relate to the above-enumerated federal crimes;

" Stored records receipts notes ledgers and other documents relating to the
distribution of controlled substances and communications between members of the

conspiracy; and

' Latent prints
AFFIDAVIT OF TYSON SAGIAO - 15 UNITED STATES ATTORNEY
USAOZO] 8R01401 1201 PAchic AvENUE, SurrE 700

TAcoMA, WAsHiNGToN 98402
(253) 428-3 800

 

